                 IN THE XJNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION



JABALI JEROME HOWARD,

      Pe'bi'bioner-Appellan'b,
                                       Case No.: CV 118-039
vs.

                                       Appeal No.: 18-14571-B
WARDEN, et. al..

      Respondents,

WARDEN, CALHOUN STATE PRISON,

      Respondent-Appellee.


                                 ORDER


      The motion of appellant for a certificate of appealability

having been denied and the motion of appellant for leave to proceed

in forma pauperis having been denied as moot in the above-styled

action by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the mandate of the United States Court

of Appeals for the Eleventh Circuit is made the order of this Court.

      SO ORDERED, this               day of April, 2019.




                                                        jL, chief judge
                                  UNITEDTSTATES DISTRICT COURT
                                          DISTRICT OF GEORGIA
